DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 09/06/2022.
Claims 1-3, 6-7 and 10-24 {with new claims 21-24} are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7 and 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (US 2004/0236547) in view of Yang et al. (US 2012/0063385).
Re Claims 1, 7, 17 and 21: Rappaport et al. teaches system and method for indicating the presence or physical location of persons or device in a site specific representation of a physical environment, which includes a component controller comprising a memory storing a plurality of protocols {herein such Internet Protocol/IP, voice over internet protocol/VoIP, and the like} (see ¶ 157+, 198-201+); and an offline configuration module {herein an RF tag}, wherein the offline configuration module is configured to receive and store an indication of at least one configuration parameter wirelessly transmitted to the configuration module (see ¶ 160-169+), and wherein the component controller is configured to, upon initialization of the component, acquire the indication of the at least one configuration parameter from the offline configuration module and operate the component in accordance with at least one of the plurality of protocols based on the at least one configuration parameter {herein configuration settings} indicated by the indication stored by the offline configuration module (¶ 45-49+, 62-66+, 118- 119+).
Rappaport et al. fails to specifically teach an offline configuration module in the component, wherein the offline configuration module in the component is configured to receive and store an indication of at least one configuration parameter wirelessly transmitted to the offline configuration module in the component.
Yang et al. teaches method and system for pushing information, and method and apparatus for obtaining information, which includes wherein the offline configuration module 1304 in the component is configured to receive and store an indication of at least one configuration parameter wirelessly transmitted to the offline configuration module in the component (¶ 141+).
In view of Yang et al.’s teachings, it would have been to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rappaport et al. an offline configuration module in the component so as to provide for alarming to transferring authorization related parameter to perform configuration, and transmitting the configuration information to the algorithm logic module. Such modification would be beneficial by executing the detection and transfer of alarm information.
Re Claim 2: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the offline configuration module in the component comprises an RFID tag 2104 (¶ 169+).
Re Claim 3: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the RFID tag is a passive RFID tag (¶ 104+, 169+).
Re Claims 6 and 24: Rappaport et al. teaches system and method, wherein the alarm system is a fire alarm system or an intrusion alarm system {security intrusion or fire alarm} (¶ 185+).
Re Claim 10: Rappaport et al. as modified by Yang et al. teaches system and method, further comprising: establishing a configuration zone {herein Rappaport teaches that the desirability of configuration settings are determined by identified performance goals for the communications network, ... acceptable coverage zone and so on...}, wherein a wireless transmission containing an indication of the at least one configuration parameter is transmitted to each component brought into the configuration zone; and bringing the component into the configuration zone (see ¶ 45+, 125+, 189+).
Re Claim 11: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the component is one of a plurality of components brought into the configuration zone simultaneously (see fig.# 31).
Re Claims 12 and 18: Rappaport et al. as modified by Yang et al. teaches system and method, further comprising: broadcasting a wireless transmission from a transceiver 301/302, preferably wherein the wireless transmission is a radio frequency (RF) signal and the transceiver is an interrogator (¶ 109+, 128+).
Re Claims 13 and 19: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the method is performed after production of the physical component has been completed (¶ 117+).
Re Claims 14 and 20: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the method is performed after the component has been packaged (¶ 176+).
Re Claims 15-16: Rappaport et al. as modified by Yang et al. teaches system and method, wherein each of the plurality of protocols is a communication protocol to receive and transmit information compatibly within a particular alarm system (¶ 50+, 173+).
Re Claim 22: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the component controller is configured to communicate with the offline configuration module through a digital interface internally within the component (¶ 98+).
Re Claim 23: Rappaport et al. as modified by Yang et al. teaches system and method, wherein the offline configuration module is configured to receive and store the indication of the at least one configuration parameter when the component is not connected to a power source (¶ 45+, 109-112+).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (CN 108847978 A) teaches a based on intelligent alarm system and processing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWYN LABAZE/Primary Examiner, Art Unit 2887